2 F.3d 1156
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alberto Leibel GARCIA, Petitioner-Appellant,v.U.S. DEPARTMENT OF JUSTICE, Respondent-Appellee.
No. 91-16751.
United States Court of Appeals, Ninth Circuit.
Submitted June 25, 1993.*Decided July 8, 1993.

Before CANBY, FERNANDEZ and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Alberto Leibel Garcia, a federal prisoner, appeals pro se the district court's sua sponte dismissal for lack of jurisdiction of his writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2241.  Garcia is challenging the United States Attorney General's failure to credit his federal sentence with time spent serving a state sentence, pursuant to his plea agreement.


3
We have jurisdiction pursuant to 28 U.S.C. Sec. 2253, and we review the district court's dismissal de novo.  Vermouth v. Corrothers, 827 F.2d 599, 601 (9th Cir.1987).  We affirm.


4
"A petition under [section] 2241 must be addressed to the district court which has jurisdiction over [the petitioner] or his custodian."  See Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 494-95 (1973);  Hassain v. Johnson, 790 F.2d 1420 (9th Cir.1986), cert. denied, 479 U.S. 1038 (1987);  Brown v. United States, 610 F.2d 672, 677 (9th Cir.1980).


5
Here, at the time Garcia filed his section 2241 petition in the Northern District of California he was confined at the Federal Corrections Institution in Sheridan, Oregon.  Therefore, the district court properly dismissed Garcia's petition for habeas corpus relief because he filed it in California and not in Oregon, the district where he was confined.  See Braden, 410 U.S. at 494-95;  Hassain, 790 F.2d at 1420;  Brown, 610 F.2d at 677.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3